Exhibit 10.38

MEDTRONIC, INC.
2008 STOCK AWARD AND INCENTIVE PLAN

SECTION 1. Purpose; Definitions.

          1.1.     Purpose. The purpose of this Medtronic, Inc. 2008 Stock Award
and Incentive Plan (this “Plan”) is to give the Company and its Affiliates and
Subsidiaries (each as defined below) a competitive advantage in attracting,
retaining, and motivating officers, employees, directors, and consultants, to
provide financial rewards that are intended to be deductible to the maximum
extent possible as “performance-based compensation” within the meaning of
Section 162(m) of the Code (as defined below), and to provide the Company and
its Subsidiaries and Affiliates with an incentive plan that gives officers,
employees, directors, and consultants financial incentives directly linked to
shareholder value. This Plan is intended to be a successor to the Company’s
Amended and Restated 1994 Stock Award Plan, the Medtronic, Inc. 1998 Outside
Director Stock Compensation Plan, the Medtronic, Inc. Executive Incentive Plan,
the Medtronic, Inc. – Kyphon Inc. 2002 Stock Plan, and the Medtronic, Inc. 2003
Long-Term Incentive Plan, and to serve as the Company’s primary vehicle for
equity compensation awards and long-term cash incentive awards for employees,
directors, and other service providers, as well as annual bonus awards for the
Company’s executive officers. Following the date that this Plan is approved by
the Company’s shareholders, no further equity compensation awards shall be
granted pursuant to any other Company plan (it being understood that outstanding
awards under such plans will continue to be settled pursuant to the terms of
such plans).

          1.2.     Definitions. Certain terms used herein have definitions given
to them in the first place in which they are used. In addition, for purposes of
this Plan, the following terms are defined as set forth below:

 

 

 

          (a)          “Act” means the Securities Exchange Act of 1934, as
amended from time to time, any regulations promulgated thereunder, and any
successor thereto.

 

 

 

          (b)          “Administrator” shall have the meaning set forth in
Section 2.2.

 

 

 

          (c)          “Affiliate” means a corporation or other entity
controlled by, controlling, or under common control with, the Company.

 

 

 

          (d)          “Applicable Exchange” means the New York Stock Exchange
or such other securities exchange as may at the applicable time be the principal
market for the Common Stock.

 

 

 

          (e)          “Award” means an Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Other Stock-Based Award, or Performance
Award granted pursuant to the terms of this Plan.

 

 

 

          (f)          “Award Agreement” means a written document or agreement
setting forth the terms and conditions of a specific Award.

 

 

 

          (g)          “Beneficial Owner” shall have the meaning given in Rule
13d-3, promulgated pursuant to the Act.

 

 

 

          (h)          “Board” means the Board of Directors of the Company.

 

 

 

          (i)          “Cause” means, unless otherwise provided in an Award
Agreement, (i) “Cause” as defined in any Individual Agreement to which the
applicable Participant is a party and which is operative at the time in
question, or (ii) if there is no such Individual Agreement, or if it does not
define “Cause”: (A) commission by the Participant of a felony under federal law
or the law of the state in which such action occurred, (B) failure on the part
of the Participant to perform such Participant’s employment duties in any
material respect, (C) the Participant’s prolonged absence from duty without the
consent of the Company, (D) intentional engagement by the Participant in any
activity that is in conflict with or adverse to the business or other interests
of the Company, or (E) willful misconduct or malfeasance of duty which is
reasonably determined to be detrimental to the Company. Notwithstanding the
general rule of Section 2.3, following a Change of Control, any determination by
the Committee as to whether “Cause” exists shall be subject to de novo review.

 

 

 

          (j)          “Change of Control” shall have the meaning set forth in
Section 10.2.

1

--------------------------------------------------------------------------------


 

 

 

          (k)          “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and any successor thereto, regulations promulgated
thereunder, and other relevant interpretive guidance issued by the Internal
Revenue Service or the Treasury Department. Reference to any specific section of
the Code shall be deemed to include such regulations and guidance, as well as
any successor provision of the Code.

 

 

 

          (l)          “Committee” means a committee or subcommittee of the
Board, appointed from time to time by the Board, which committee or subcommittee
shall consist of two or more non-employee directors, each of whom is intended to
be, to the extent required by Rule 16b-3, a “non-employee director” as defined
in Rule 16b-3 and, to the extent required by Section 162(m) of the Code and any
regulations promulgated thereunder, an “outside director” as defined under
Section 162(m) of the Code. Initially, and unless and until otherwise determined
by the Board, “Committee” means the Compensation Committee of the Board.

 

 

 

          (m)          “Common Stock” means common stock, par value $0.10 per
share, of the Company.

 

 

 

          (n)          “Company” means Medtronic, Inc., a Minnesota corporation.

 

 

 

          (o)          “Disaffiliation” means a Subsidiary’s or Affiliate’s
ceasing to be a Subsidiary or Affiliate for any reason (including, without
limitation, as a result of a public offering, or a spinoff or sale by the
Company, of the stock of the Subsidiary or Affiliate) or a sale of a division of
the Company or its Affiliates.

 

 

 

          (p)          “Eligible Individuals” means directors, officers,
employees, and consultants of the Company or any Subsidiary or Affiliate, and
prospective employees, officers and consultants, who have accepted offers of
employment or consultancy from the Company or any Subsidiary or Affiliate.

 

 

 

          (q)          “Fair Market Value” means, unless otherwise determined by
the Committee, the closing price of a share of Common Stock on the Applicable
Exchange on the date of measurement or, if Shares were not traded on the
Applicable Exchange on such measurement date, on the next preceding date on
which Shares were traded, all as reported by such source as the Committee may
select. If the Common Stock is not listed on a national securities exchange,
Fair Market Value shall be determined by the Committee in its good faith
discretion, taking into account, to the extent appropriate, the requirements of
Section 409A of the Code.

 

 

 

          (r)          “Free-Standing SAR” shall have the meaning set forth in
Section 5.3.

 

 

 

          (s)          “Full-Value Award” means any Award other than an Option,
Stock Appreciation Right, or Performance Cash Award.

 

 

 

          (t)          “Good Reason” means a Termination of Employment during
the two-year period following a Change of Control by a Participant if (i) such
Termination of Employment constitutes a termination for “good reason” or
qualifies under any similar constructive termination provision in any Individual
Agreement applicable to such Participant, or (ii) if the Participant is not
party to any such Individual Agreement, or if such Individual Agreement does not
contain such a provision, any Termination of Employment following the occurrence
of: (A) an involuntary relocation that increases the Participant’s commute by
more than 50 miles from the commute in effect immediately prior to the
applicable Change of Control, (B) a material reduction in either the
Participant’s base pay or in the Participant’s overall compensation opportunity
from the levels in effect immediately prior to the applicable Change of Control
or (C) a material reduction in the Participant’s authority, duties or
responsibilities below the levels in effect immediately prior to the applicable
Change of Control. Notwithstanding the foregoing, a Termination of Employment
shall be deemed to be for Good Reason under clause (ii) of this Section 1.2(t)
only if the Participant provides written notice to the Company of the existence
of one or more of the conditions giving rise to Good Reason within 90 days of
the initial existence of such condition, the Company fails to cure such
condition during the 30-day period (the “Cure Period”) following its receipt of
such notice, and the Participant terminates employment within 180 days following
the conclusion of the Cure Period.

 

 

 

          (u)          “Grant Date” means (i) the date on which the Committee
(or its delegate, if applicable) takes action to select an Eligible Individual
to receive a grant of an Award and determines the number

2

--------------------------------------------------------------------------------


 

 

 

of Shares to be subject to such Award, or (ii) such later date as is provided by
the Committee (or its delegate, if applicable).

 

 

 

          (v)          “Incentive Stock Option” means any Option that is
designated in the applicable Award Agreement as an “incentive stock option”
within the meaning of Section 422 of the Code or any successor provision
thereto, and that in fact qualifies.

 

 

 

          (w)          “Individual Agreement” means an employment, consulting,
severance, change of control severance, or similar agreement between a
Participant and the Company or between the Participant and any of the Company’s
Subsidiaries or Affiliates. For purposes of this Plan, an Individual Agreement
shall be considered “operative” during its term; provided, that an Individual
Agreement under which severance or other substantive protections, compensation
and/or benefits are provided only following a change of control or termination
of employment in anticipation of a change of control shall not be considered
“operative” until the occurrence of a Change of Control or Termination of
Employment in anticipation of a Change of Control, as the case may be.

 

 

 

          (x)          “ISO Eligible Employee” means an employee of the Company,
any subsidiary corporation (within the meaning of Section 424(f) of the Code),
or parent corporation (within the meaning of Section 424(e) of the Code).

 

 

 

          (y)          “Nonqualified Option” means any Option that either (i) is
not designated as an Incentive Stock Option or (ii) is so designated but fails
to qualify as such.

 

 

 

          (z)          “Other Stock-Based Awards” means Awards of Common Stock
and other Awards that are valued in whole or in part by reference to, or are
otherwise based upon, Common Stock, including (without limitation) unrestricted
stock, dividend equivalents, and convertible debentures.

 

 

 

          (aa)          “Option” means an Award granted under Section 5.1.

 

 

 

          (bb)          “Participant” means an Eligible Individual to whom an
Award is or has been granted.

 

 

 

          (cc)          “Performance Award” means a Performance Cash Award, an
Award of Performance-Based Restricted Stock, or Performance Units, as each is
defined herein.

 

 

 

          (dd)          “Performance-Based Restricted Stock” shall have the
meaning given in Section 6.1.

 

 

 

          (ee)          “Performance Cash Award” shall have the meaning set
forth in Section 9.

 

 

 

          (ff)          “Performance Goals” means the performance goals
established by the Committee in connection with the grant of a Performance
Award. In the case of Qualified Performance-Based Awards, (i) such goals shall
be based on the attainment of or changes in specified levels of one or more of
the following measures: sales, net sales, revenue, revenue growth or product
revenue growth, operating income (before or after taxes), return on invested
capital, return on capital employed, pre-or after-tax income (before or after
allocation or corporate overhead and bonus), net earnings, earnings per share,
diluted earnings per share, consolidated earnings before or after taxes
(including earnings before some or all of the following: interest, taxes,
depreciation and amortization), net income, gross profit, gross margin, year-end
cash, debt reductions, book value per share, return on equity, expense
management, return on investment, improvements in capital structure,
profitability of an identifiable business unit or product, maintenance or
improvements of profit margins, stock price, market share, costs, cash flow,
working capital, return on assets or net assets, asset turnover, inventory
turnover, economic value added (economic profit) or equivalent metrics,
comparison with various stock market indices, appreciation in and/or maintenance
of share price, reductions in costs, regulatory achievements, implementation,
completion or attainment of measurable objectives with respect to research,
development, products or projects and recruiting or maintaining personnel, and
total shareholder return; each as measured with respect to the Company or one or
more Affiliates, Subsidiaries, divisions, business units, or business segments
of the Company, either in absolute terms or relative to the performance of one
or more other companies or an index covering multiple companies; (ii) such
Performance Goals shall be set by the Committee in the time period prescribed by
Section 162(m) of the Code and the regulations promulgated thereunder; and (iii)
such Performance Goals shall be objective, preestablished performance goals
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

3

--------------------------------------------------------------------------------


 

 

 

          (gg)         “Performance Period” means that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any Performance Goal specified by the Committee with respect to
such Award is to be measured.

 

 

 

          (hh)         “Performance Units” shall have the meaning given in
Section 7.1.

 

 

 

          (ii)           “Plan” means this Medtronic, Inc. 2008 Stock Award and
Incentive Plan, as set forth herein and as hereafter amended from time to time.

 

 

 

          (jj)           “Qualified Performance-Based Award” means an Award
intended to qualify for the Section 162(m) Exemption, as provided in Section 11.

 

 

 

          (kk)         “Replaced Award” shall have the meaning given in Section
10.1.

          (ll)           “Replacement Award” shall have the meaning given in
Section 10.1.

          (mm)       “Restricted Stock” shall have the meaning given in Section
6.

          (nn)          “Restricted Stock Units” shall have the meaning given in
Section 7.

 

 

 

          (oo)          “Restriction Period” means, with respect to Restricted
Stock and Restricted Stock Units, the period commencing with the Grant Date and
ending upon the expiration of the applicable vesting conditions or the
achievement of the applicable Performance Goals (it being understood that the
Committee may provide that restrictions shall lapse with respect to portions of
the applicable Award during the Restriction Period).

 

 

 

          (pp)          “Section 162(m) Exemption” means the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code.

 

 

 

          (qq)         “Share” means a share of Common Stock.

 

 

 

          (rr)          “Stock Appreciation Right” or “SAR” shall have the
meaning set forth in Section 5.3.

 

 

 

          (ss)          “Subsidiary” means any corporation, partnership, joint
venture, limited liability company, or other entity during any period in which
at least a 50% voting or profits interest is owned, directly or indirectly, by
the Company or any successor to the Company.

 

 

 

          (tt)          “Substitute Award” means any Award granted in assumption
of, or in substitution for, an award of a company or business (that is not,
prior to the applicable transaction, a Subsidiary or Affiliate of the Company)
acquired by the Company or a Subsidiary or Affiliate or with which the Company
or a Subsidiary or Affiliate combines.

 

 

 

          (uu)         “Tandem SAR” shall have the meaning set forth in Section
5.3.

 

 

 

          (vv)         “Ten Percent Shareholder” means a person owning stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, any subsidiary corporation (within the meaning of Section
424(f) of the Code), or parent corporation (within the meaning of Section 424(e)
of the Code).

 

 

 

          (ww)       “Term” means the maximum period during which an Option or
Stock Appreciation Right may remain outstanding, subject to earlier termination
upon Termination of Employment or otherwise, as specified in the applicable
Award Agreement.

 

 

 

          (xx)         “Termination of Employment” means, unless otherwise
provided in the Award Agreement, the termination of the applicable Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries or Affiliates. Unless otherwise determined by the Committee, a
Participant employed by, or performing services for, a Subsidiary or an
Affiliate or a division of the Company or its Affiliates shall be deemed to
incur a Termination of Employment if, as a result of a Disaffiliation, such
Subsidiary, Affiliate, or division ceases to be a Subsidiary, Affiliate or
division, as the case may be, and the Participant does not immediately become an
employee of, or service provider for, the Company or another Subsidiary or
Affiliate. Temporary absences from employment because of illness, vacation, or
leave of absence, and transfers among the Company and its Subsidiaries and
Affiliates, shall not be considered Terminations of Employment. Notwithstanding
the foregoing, with respect to any Award that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.

4

--------------------------------------------------------------------------------


SECTION 2. Administration.

          2.1.     Committee. The Plan shall be administered by the Committee or
a duly designated Administrator, as defined herein. The Committee shall, subject
to Section 11, have plenary authority to grant Awards to Eligible Individuals
pursuant to the terms of the Plan. Among other things, the Committee shall have
the authority, subject to the terms and conditions of the Plan:

 

 

 

          (a)          To select the Eligible Individuals to whom Awards may be
granted;

 

 

 

          (b)          To determine whether and to what extent Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards, or Performance Awards, or any combination thereof, are to be granted
hereunder;

 

 

 

          (c)          To determine the number of Shares to be covered by each
Award granted under the Plan;

 

 

 

          (d)          To determine the terms and conditions of each Award
granted hereunder, based on such factors as the Committee shall determine;

 

 

 

          (e)          Subject to Section 12, to modify, amend, or adjust the
terms and conditions of any Award;

 

 

 

          (f)          To adopt, alter, or repeal such administrative rules,
guidelines, and practices governing the Plan as the Committee shall from time to
time deem advisable;

 

 

 

          (g)          To interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any agreement relating thereto);

 

 

 

          (h)          Subject to Sections 11 and 12, to accelerate the vesting
or lapse of restrictions of any outstanding Award, based in each case on such
considerations as the Committee in its sole discretion may determine;

 

 

 

          (i)          To decide all other matters that must be determined in
connection with an Award;

 

 

 

          (j)          To determine whether, to what extent, and under what
circumstances cash, Shares, and other property and other amounts payable with
respect to an Award under this Plan shall be deferred either automatically or at
the election of the Participant; and

 

 

 

          (k)          To otherwise administer the Plan.

          2.2.     Committee Procedures; Board Authority. The Committee shall
exercise its authority under the Plan as follows:

 

 

 

          (a)          The Committee may act only with the assent of a majority
of its members then in office, except that the Committee may, except to the
extent prohibited by applicable law or the listing standards of the Applicable
Exchange and subject to Section 11.3, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it (the “Administrator”). Notwithstanding the foregoing, the
Committee may not so delegate any responsibility or power to the extent that
such delegation would cause a Qualified Performance-Based Award hereunder not to
qualify for the Section 162(m) Exemption, or make any Award hereunder subject to
(and not exempt from) the short-swing recovery rules of Section 16(b) of the
Act. Without limiting the generality of the foregoing, the Committee may not
delegate its responsibilities and powers to grant, establish the terms and
conditions of, and otherwise administer Qualified Performance-Based Awards, nor
its responsibilities and powers to grant and establish the terms and conditions
of Awards to Participants who are subject to Section 16(b) (as defined in
Section 11.4 below).

 

 

 

          (b)          Subject to Section 11.3, any authority granted to the
Committee may also be exercised by the full Board. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

          2.3.     Discretion of Committee. Subject to Section 1.2(i), any
determination made by the Committee or by the Administrator under the provisions
of the Plan with respect to any Award shall be made in the sole discretion of
the Committee or the Administrator at the time of the grant of the Award or,
unless in contravention of any express term of the Plan, at any time thereafter.
All decisions made by the Committee

5

--------------------------------------------------------------------------------


or the Administrator shall be final and binding on all persons, including the
Company, Participants, and Eligible Individuals.

          2.4.     Award Agreements. Unless otherwise determined by the
Committee, the terms and conditions of each Award, as determined by the
Committee, shall be set forth in a written Award Agreement. Award Agreements may
be amended only in accordance with Section 12 hereof.

SECTION 3. Common Stock Subject to Plan.

          3.1.     Plan Maximums. Subject to adjustment as provided in Section
3.4, (a) the maximum number of Shares that may be issued pursuant to Awards
under the Plan shall be 50,000,000, and (b) the maximum number of Shares that
may be issued pursuant to Options intended to be Incentive Stock Options shall
be 50,000,000. Shares subject to an Award under the Plan may be authorized and
unissued Shares or may be treasury shares.

          3.2.     Rules for Calculating Shares Issued. For purposes of the
limits set forth in Section 3.1 (but not for purposes of the limits set forth in
Section 3.3), each Share that is subject to a Full-Value Award shall be counted
as 3.0 Shares. To the extent that any Award under this Plan is forfeited, or any
Option and related Tandem SAR or any Free-Standing SAR granted under this Plan
terminates, expires, or lapses without being exercised, or any Award is settled
for cash, the Shares subject to such Awards not delivered as a result thereof
shall thereupon become available (in the case of Full-Value Awards, based upon
the share-counting ratio set forth in the first sentence of this Section 3.2)
for Awards under the Plan. If the exercise price of any Option or the tax
withholding obligations relating to any Award are satisfied by delivering Shares
(either actually or through attestation) to the Company, or if a SAR is settled
for Shares, the gross number of Shares (in the case of Full-Value Awards, based
upon the share-counting ratio set forth in the first sentence of this Section
3.2) subject to the Award shall nonetheless be deemed to have been issued for
purposes of Section 3.1. In addition, in the case of any Substitute Award,
Shares delivered or deliverable in connection with such Substitute Award shall
not be deemed granted or issued under the Plan for purposes of Sections 3.1 or
3.3.

          3.3.     Individual Limits. Subject to adjustment as provided in
Section 3.4, no Participant may be granted Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, Performance
Awards, or any combination thereof relating to more than 2,000,000 Shares under
the Plan during any fiscal year. In addition to the foregoing, the maximum
dollar value that may be paid to any Participant in Qualified Performance-Based
Awards denominated in cash in any fiscal year shall be $10,000,000, including
any amounts earned during such fiscal year and deferred. If an Award is
cancelled, the cancelled Award shall continue to be counted towards the
limitations set forth in this Section 3.3.

          3.4.     Adjustment Provision. The Committee shall have authority to
make adjustments under the Plan as provided below:

 

 

 

          (a)          In the event of a merger, consolidation, acquisition of
property or shares, stock rights offering, liquidation, separation, spinoff,
Disaffiliation, extraordinary dividend of cash or other property, or similar
event affecting the Company or any of its Subsidiaries (a “Corporate
Transaction”), the Committee, or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (ii) the various maximum share limitations set
forth in Sections 3.1 and 3.3, (iii) the number and kind of Shares or other
securities subject to outstanding Awards, and (iv) the exercise price of
outstanding Awards.

 

 

 

          (b)          In the event of a stock dividend, stock split, reverse
stock split, reorganization, share combination, recapitalization, or similar
event affecting the capital structure of the Company, the Committee or the Board
shall make such substitutions or adjustments as it deems appropriate and
equitable to (i) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (ii) the various share
maximum limitations set forth in Sections 3.1 and 3.3, (iii) the number and kind
of Shares or other securities subject to outstanding Awards, and (iv) the
exercise price of outstanding Awards.

6

--------------------------------------------------------------------------------


 

 

 

          (c)          In the case of Corporate Transactions, such adjustments
may include, without limitation, (i) the cancellation of outstanding Awards in
exchange for payments of cash, property, or a combination thereof having an
aggregate value equal to the value of such Awards, as determined by the
Committee or the Board in its sole discretion (it being understood that, in the
case of a Corporate Transaction with respect to which shareholders of Common
Stock receive consideration other than publicly traded equity securities of the
Surviving Corporation (as defined below in Section 10.2), any such determination
by the Committee that the value of an Option or Stock Appreciation Right shall
for this purpose be deemed to equal the excess, if any, of the value of the
consideration being paid for each Share pursuant to such Corporate Transaction
over the exercise price of such Option or Stock Appreciation Right shall
conclusively be deemed valid), (ii) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards, and (iii) in connection with a Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division of the Company or by the entity
that controls such Subsidiary, Affiliate, or division of the Company following
such Corporate Transaction (as well as any corresponding adjustments to Awards
that remain based upon Company securities).

 

 

 

          (d)          The Committee may adjust the Performance Goals applicable
to any Awards to reflect any unusual or non-recurring events and other
extraordinary items as approved by the Committee, including without limitation
certain litigation and in-process research and development, impact of charges
for restructurings, discontinued operations, and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles, under rules promulgated by the Securities and Exchange Commission,
or as identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis, or other public filings,
provided that (i) in the case of Performance Goals applicable to any Qualified
Performance-Based Award, such adjustment does not cause an Award to fail to
qualify for the Section 162(m) Exemption, and (ii) the determination whether any
such adjustments will apply to a Qualified Performance-Based Award is made at
such time and in such a manner as is necessary to ensure that such Qualified
Performance Based Award does not fail to qualify for the Section 162(m)
Exemption.

          3.5.     Section 409A of the Code. Notwithstanding the foregoing: (a)
any adjustments made pursuant to Section 3.4 to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code and (b) any
adjustments made pursuant to Section 3.4 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that, after such adjustment, the Awards either (i)
continue not to be subject to Section 409A of the Code, or (ii) comply with the
requirements of Section 409A of the Code, and (c) in any event, the Board, the
Committee, and the Administrator shall not have any authority to make any
adjustments pursuant to Section 3.4 to the extent that the existence of such
authority would cause an Award that is not intended to be subject to Section
409A of the Code at the Grant Date to be subject thereto.

SECTION 4. Eligibility.

          4.1.     Eligible Individuals; Incentive Stock Options. Awards may be
granted under the Plan to Eligible Individuals; provided, that Incentive Stock
Options may be granted only to employees of the Company and its Subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code).

SECTION 5. Options and Stock Appreciation Rights.

          5.1     Types of Options. Options may be of two types: Incentive Stock
Options and Nonqualified Options. The Award Agreement for an Option shall
indicate whether the Option is intended to be an Incentive Stock Option or a
Nonqualified Option; provided, that any Option that is designated as an
Incentive Stock Option but fails to meet the requirements therefor (as described
in Section 5.2 or otherwise), and any Option that is not expressly designated as
intended to be an Incentive Stock Option shall be treated as a Nonqualified
Option.

7

--------------------------------------------------------------------------------


          5.2.     Incentive Stock Option Limitations. To the extent that the
aggregate Fair Market Value, determined at the time of grant, of the Shares with
respect to which Incentive Stock Options are exercisable for the first time
during any calendar year under the Plan or any other stock option plan of the
Company, any subsidiary corporation (within the meaning of Section 424(f) of the
Code), or parent corporation (within the meaning of Section 424(e) of the Code)
exceeds $100,000, such Options shall be deemed Nonqualified Options. If an ISO
Eligible Employee does not remain employed by the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code), or parent
corporation (within the meaning of Section 424(e) of the Code) at all times from
the time an Incentive Stock Option is granted until 3 months prior to the date
of exercise thereof (or such other period as required by applicable law), such
Option shall be treated as a Nonqualified Stock Option. Should any provision of
the Plan not be necessary in order for any Options to qualify as Incentive Stock
Options, or should any additional provisions be required, the Committee may
amend the Plan accordingly, without the necessity of obtaining the approval of
the shareholders of the Company.

          5.3.     Types and Nature of Stock Appreciation Rights. Stock
Appreciation Rights may be “Tandem SARs”, which are granted in conjunction with
an Option, or “Free-Standing SARs”, which are not granted in conjunction with an
Option. Upon the exercise of a Stock Appreciation Right, the Participant shall
be entitled to receive an amount in cash, Shares, or both, in value equal to the
product of (a) the excess of the Fair Market Value of one Share over the
exercise price of the applicable Stock Appreciation Right, multiplied by (b) the
number of Shares in respect of which the Stock Appreciation Right has been
exercised. The applicable Award Agreement shall specify whether such payment is
to be made in cash or Common Stock or both, or shall reserve to the Committee or
the Participant the right to make that determination prior to or upon the
exercise of the Stock Appreciation Right.

          5.4.     Tandem SARs. A Tandem SAR may be granted at the Grant Date of
the related Option. A Tandem SAR shall be exercisable only at such time or times
and to the extent that the related Option is exercisable in accordance with the
provisions of this Section 5, and shall have the same exercise price as the
related Option. A Tandem SAR shall terminate or be forfeited upon the exercise
or forfeiture of the related Option, and the related Option shall terminate or
be forfeited upon the exercise or forfeiture of the Tandem SAR.

          5.5.     Exercise Price. Except in respect of Replacement Awards or
Substitute Awards, the exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date; provided, that if an
Incentive Stock Option is granted to a Ten Percent Shareholder, the exercise
price shall be no less than 110% of the Fair Market Value of the Stock on the
applicable Grant Date.

          5.6.     Term. The Term of each Option and each Free-Standing SAR
shall be fixed by the Committee, but shall not exceed 10 years from the Grant
Date.

          5.7     Vesting and Exercisability. Except as otherwise provided
herein, Options and Free-Standing SARs shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee. Subject to the terms of the Plan and the applicable Award Agreement,
in no event shall the vesting schedule of an Option or Free-Standing SAR provide
that such Option or Free-Standing SAR vest prior to the first anniversary of the
date of grant, provided, however, that up to five percent of the Shares
available for grant as Options or Free-Standing SARs may be issued without
regard to the foregoing provision.

          5.8     Method of Exercise. Subject to the provisions of this Section
5, Options and Free-Standing SARs may be exercised, in whole or in part, at any
time during the applicable Term by giving written notice of exercise to the
Company specifying the number of Shares as to which the Option or Free-Standing
SAR is being exercised. In the case of the exercise of an Option, such notice
shall be accompanied by payment in full of the purchase price (which shall equal
the product of such number of shares multiplied by the applicable exercise
price) by certified or bank check or such other instrument as the Company may
accept. If approved by the Committee (which approval may be set forth in the
applicable Award Agreement or otherwise), payment, in full or in part, may also
be made as follows:

 

 

 

          (a)          Payment may be made in the form of Shares (by delivery of
such shares or by attestation) of the same class as the Common Stock subject to
the Option already owned by the Participant (based

8

--------------------------------------------------------------------------------


 

 

 

on the Fair Market Value of the Common Stock on the date the Option is
exercised); provided that, in the case of an Incentive Stock Option, the right
to make a payment in the form of already owned Shares of the same class as the
Common Stock subject to the Option may be authorized only at the time the Option
is granted.

 

 

 

          (b)          To the extent permitted by applicable law, payment may be
made by delivering a properly executed exercise notice to the Company, together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds necessary to pay the purchase price,
and, if requested, the amount of any federal, state, local, or foreign
withholding taxes. To facilitate the foregoing, the Company may, to the extent
permitted by applicable law, enter into agreements for coordinated procedures
with one or more brokerage firms.

 

 

 

          (c)          Payment may be made by instructing the Company to
withhold a number of Shares having a Fair Market Value (based on the Fair Market
Value of the Common Stock on the date the applicable Option is exercised) equal
to the product of (i) the exercise price multiplied by (ii) the number of Shares
in respect of which the Option shall have been exercised.

          5.9.     Delivery; Rights of Shareholders. No Shares shall be
delivered pursuant to the exercise of an Option until the exercise price
therefor has been fully paid and applicable taxes have been withheld. The
applicable Participant shall have all of the rights of a shareholder of the
Company holding the class or series of Common Stock that is subject to the
Option or Stock Appreciation Right (including, if applicable, the right to vote
the applicable Shares and the right to receive dividends), when (a) the Company
has received a written notice from the Participant of exercise that complies
with all procedures established under this Plan for effective exercise,
including, without limitation, completion and delivery of all required forms,
(b) the Participant has, if requested, given the representation described in
Section 15.1, and (c) in the case of an Option, the Participant has paid in full
for such Shares.

          5.10.     Nontransferability of Options and Stock Appreciation Rights.
No Option or Free-Standing SAR shall be transferable by a Participant other
than, for no value or consideration, (a) by will or by the laws of descent and
distribution, or (b) in the case of a Nonqualified Option or Free-Standing SAR,
as otherwise expressly permitted by the Committee including, if so permitted,
pursuant to a transfer to the Participant’s family members, whether directly or
indirectly or by means of a trust or partnership or otherwise. For purposes of
this Plan, unless otherwise determined by the Committee, “family member” shall
have the meaning given to such term in General Instructions A.1(a)(5) to Form
S-8 under the Securities Act of 1933, as amended, and any successor thereto. A
Tandem SAR shall be transferable only with the related Option and only to the
extent the Option is transferable pursuant to the preceding sentence. Any Option
or Stock Appreciation Right shall be exercisable, subject to the terms of this
Plan, only by the applicable Participant, the guardian or legal representative
of such Participant, or any person to whom such Option or Stock Appreciation
Right is permissibly transferred pursuant to this Section 5.10, it being
understood that the term “Participant” includes such guardian, legal
representative and other transferee; provided, that the term “Termination of
Employment” shall continue to refer to the Termination of Employment of the
original Participant.

          5.11.     No Dividend Equivalents. No award of dividend equivalents
may be granted with respect to any Option or SAR granted under this Plan.

          5.12.     No Repricing. Notwithstanding any other provision of this
Plan, in no event may any Option or SAR be amended, other than pursuant to
Section 3.4, to decrease the exercise price thereof, be cancelled in conjunction
with the grant of any new Option or SAR with a lower exercise price, or
otherwise be subject to any action that would be treated, for accounting
purposes, as a “repricing” of such Option or SAR, unless such amendment,
cancellation, or action is approved by the Company’s shareholders.

SECTION 6. Restricted Stock (Including Performance-Based Restricted Stock).

          6.1.     Nature of Award; Certificates. Shares of Restricted Stock are
actual Shares issued to a Participant, and shall be evidenced in such manner as
the Committee may deem appropriate, including book-entry registration or
issuance of one or more stock certificates. “Performance-Based Restricted Stock”
is an Award of Shares of Restricted Stock, the vesting of which is subject to
the attainment of Performance Goals. In the event that the Committee grants
Shares of Performance-Based Restricted Stock, the

9

--------------------------------------------------------------------------------


performance levels to be achieved for each Performance Period and the amount of
the Award to be distributed shall be conclusively determined by the Committee.
Any certificate issued in respect of Shares of Restricted Stock shall be
registered in the name of the applicable Participant and, in the case of
Restricted Stock, shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award. The Committee may require
that the certificates evidencing such shares be held in custody by the Company
until the restrictions thereon shall have lapsed and that, as a condition of any
Award of Restricted Stock, the applicable Participant shall have delivered a
stock power, endorsed in blank, relating to the Common Stock covered by such
Award.

          6.2.     Terms and Conditions. Shares of Restricted Stock shall be
subject to the following terms and conditions:

 

 

 

          (a)          The Committee shall, prior to or at the time of grant,
condition the vesting or transferability of an Award of Restricted Stock upon
the continued service of the applicable Participant or the attainment of
Performance Goals, or the attainment of Performance Goals and the continued
service of the applicable Participant. In the event that the Committee
conditions the grant or vesting of an Award of Restricted Stock upon the
attainment of Performance Goals (or the attainment of Performance Goals and the
continued service of the applicable Participant), the Committee may, prior to or
at the time of grant, designate such an Award as a Qualified Performance-Based
Award. The conditions for grant, vesting, or transferability and the other
provisions of Restricted Stock Awards (including without limitation any
Performance Goals applicable to Performance-Based Restricted Stock) need not be
the same with respect to each Participant.

 

 

 

          (b)          Subject to the terms of the Plan and the applicable Award
Agreement, any Award of Restricted Stock shall be subject to a vesting period of
at least three years following the date of grant, provided that vesting during a
period of at least one year following the date of grant is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided,
further, that an Award may vest in part on a pro rata basis (as specified in the
applicable Award Agreement) prior to the expiration of any vesting period, and
provided, further, that up to five percent of Shares available for grant as
Restricted Stock (together with all other Shares available for grant as
Full-Value Awards) may be issued without regard to the foregoing requirements,
and the Committee may accelerate the vesting and lapse any restrictions with
respect to Restricted Stock granted in respect of such five percent of Shares.

 

 

 

          (c)          Subject to the provisions of the Plan and the applicable
Award Agreement, during the Restriction Period, the Participant shall not be
permitted to sell, assign, transfer, pledge, or otherwise encumber Shares of
Restricted Stock.

 

 

 

          (d)          If any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, either (i)
unlegended certificates for such Shares shall be delivered to the Participant
upon surrender of the legended certificates, or (ii) such Shares shall be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration.

          6.3.     Rights of Shareholder. Except as provided in the applicable
Award Agreement, the applicable Participant shall have, with respect to Shares
of Restricted Stock, all of the rights of a shareholder of the Company holding
the class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any dividends and other distributions.

SECTION 7. Restricted Stock Units (Including Performance Units).

          7.1.     Nature of Award. Restricted Stock Units are Awards
denominated in Shares that will be settled, subject to the terms and conditions
of the applicable Award Agreement, (a) in cash, based upon the Fair Market Value
of a specified number of Shares, (b) in Shares, or (c) a combination thereof.
“Performance Units” are Restricted Stock Units, the vesting of which are subject
to the attainment of Performance Goals. In the event that the Committee grants
Performance Units, the performance levels to be achieved for each Performance
Period and the amount of the Award to be distributed shall be conclusively
determined by the Committee.

10

--------------------------------------------------------------------------------


          7.2.     Terms and Conditions. Restricted Stock Units shall be subject
to the following terms and conditions:

 

 

 

          (a)          The Committee shall, prior to or at the time of grant,
condition the grant, vesting, or transferability of Restricted Stock Units upon
the continued service of the applicable Participant or the attainment of
Performance Goals, or the attainment of Performance Goals and the continued
service of the applicable Participant. In the event that the Committee
conditions the grant or vesting of Restricted Stock Units upon the attainment of
Performance Goals (or the attainment of Performance Goals and the continued
service of the applicable Participant), the Committee may, prior to or at the
time of grant, designate such an Award as a Qualified Performance-Based Award.
The conditions for grant, vesting or transferability and the other provisions of
Restricted Stock Units (including without limitation any Performance Goals
applicable to Performance Units) need not be the same with respect to each
Participant. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest or at a later time specified by the Committee or in
accordance with an election of the Participant, if the Committee so permits.

 

 

 

          (b)          Subject to the terms of the Plan and the applicable Award
Agreement, any Restricted Stock Units shall be subject to a vesting period of at
least three years following the date of grant, provided that vesting during a
period of at least one year following the date of grant is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided,
further, that Restricted Stock Units may vest in part on a pro rata basis (as
specified in the applicable Award Agreement) prior to the expiration of any
vesting period, and provided, further, that up to five percent of Shares
available for grant as Restricted Stock Units (together with all other Shares
available for grant as Full-Value Awards) may be granted without regard to the
foregoing requirements, and the Committee may accelerate the vesting and lapse
any restrictions with respect to Restricted Stock Units granted in respect of
such five percent of Shares.

 

 

 

          (c)          Subject to the provisions of the Plan and the applicable
Award Agreement, during the period, if any, set by the Committee, during the
Restriction Period the Participant shall not be permitted to sell, assign,
transfer, pledge, or otherwise encumber Restricted Stock Units.

 

 

 

          (d)          The Award Agreement for Restricted Stock Units may
specify whether, to what extent, and on what terms and conditions the applicable
Participant shall be entitled to receive current or deferred payments of cash,
Shares, or other property corresponding to the dividends payable on the
Company’s Stock (subject to Section 15.5 below).

SECTION 8.     Other Stock-Based Awards. Other Stock-Based Awards may be granted
under the Plan, provided that any Other Stock-Based Awards that are Awards of
Common Stock that are unrestricted shall only be granted in lieu of other
compensation due and payable to the Participant. Subject to the terms of the
Plan and the applicable Award Agreement, any Other Stock-Based Award that is a
Full-Value Award (and is not an Award of unrestricted stock) shall be subject to
a vesting period of at least three years following the Grant Date; provided that
a vesting period of at least one year is permissible if vesting is conditioned
upon the achievement of Performance Goals, and provided, further, that any Other
Stock-Based Award may vest in part on a pro rata basis prior to the expiration
of any vesting period, and provided, further, that up to five percent of Shares
available for grant as Other Stock Based-Awards that are Full-Value Awards
(together with all other Shares available for grant as Full-Value Awards) may be
granted with a Restriction Period of at least one year following the Grant Date
without regard to the foregoing requirements.

SECTION 9.     Performance Cash Awards. Performance Cash Awards may be issued
under the Plan, for no cash consideration or for such minimum consideration as
may be required by applicable law, either alone or in addition to other Awards.
A “Performance Cash Award” is an Award entitling the recipient to payment of a
cash amount subject to the attainment of Performance Goals. The Committee may,
in connection with the grant of a Performance Cash Award, designate the Award as
a Qualified Performance-Based Award. The conditions for grant or vesting and the
other provisions of a Performance Cash Award (including without limitation any
applicable Performance Goals) need not be the same with respect to each
Participant. Performance Cash Awards may be paid in cash, Shares, other property
or any combination thereof, in the

11

--------------------------------------------------------------------------------


sole discretion of the Committee as set forth in the applicable Award Agreement.
The performance levels to be achieved for each Performance Period and the amount
of the Award to be distributed shall be conclusively determined by the
Committee.

SECTION 10.     Change of Control Provisions.

          10.1.     Impact of Event. Notwithstanding any other provision of this
Plan to the contrary, the provisions of this Section 10 shall apply in the event
of a Change of Control, unless otherwise provided in the applicable Award
Agreement.

 

 

 

          (a)          Upon a Change of Control, (i) all then-outstanding
Options and SARs shall become fully vested and exercisable, and any Full-Value
Award (other than a Performance Award) shall vest in full, be free of
restrictions, and be deemed to be earned and immediately payable in an amount
equal to the full value of such Award, except in each case to the extent that
another Award meeting the requirements of Section 10.1(b) (any award meeting the
requirements of Section 10.1(b), a “Replacement Award”) is provided to the
Participant pursuant to Section 3.4 to replace such Award (any award intended to
be replaced by a Replacement Award, a “Replaced Award”), and (ii) any
Performance Award that is not replaced by a Replacement Award shall be deemed to
be earned and immediately payable in an amount equal to the full value of such
Performance Award (with all applicable Performance Goals deemed achieved at the
greater of (x) the applicable target level and (y) the level of achievement of
the Performance Goals for the Award as determined by the Committee not later
than the date of the Change of Control, taking into account performance through
the latest date preceding the Change of Control as to which performance can, as
a practical matter, be determined (but not later than the end of the Performance
Period)) multiplied by a fraction, the numerator of which is the number of days
during the applicable Performance Period before the date of the Change of
Control, and the denominator of which is the number of days in the applicable
Performance Period; provided, however, that such fraction shall be equal to one
in the event that the applicable Performance Goals in respect of such
Performance Award have been fully achieved as of the date of such Change of
Control.

 

 

 

          (b)          An Award shall meet the conditions of this Section
10.1(b) (and hence qualify as a Replacement Award) if: (i) it is of the same
type as the Replaced Award; (ii) it has a value at least equal to the value of
the Replaced Award as of the date of the Change of Control; (iii) if the
underlying Replaced Award was an equity-based award, it relates to publicly
traded equity securities of the Company or the Surviving Corporation following
the Change of Control; and (iv) its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
of Control) as of the date of the Change of Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. The determination whether the conditions of
this Section 10.1(b) are satisfied shall be made by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.

 

 

 

          (c)          Upon a Termination of Employment of a Participant
occurring in connection with or during the two years following the date of a
Change of Control, by the Company other than for Cause or by the Participant for
Good Reason, (i) all Replacement Awards held by such Participant shall vest in
full, be free of restrictions, and be deemed to be earned and immediately
payable in an amount equal to the full value of such Replacement Award, and (ii)
all Options and SARs held by the Participant immediately before the Termination
of Employment that the Participant held as of the date of the Change of Control
or that constitute Replacement Awards shall remain exercisable until the earlier
of (1) the third anniversary of the Change of Control and (2) the expiration of
the stated Term of such Option or SAR; provided, that if the applicable Award
Agreement provides for a longer period of exercisability, that provision shall
control.

          10.2.     Definition of Change of Control. For purposes of the Plan, a
“Change of Control” shall mean any of the following events:

 

 

 

          (a)          Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Act) (a “Person”) becomes the Beneficial
Owner (within the meaning of Rule 13d-3 promulgated

12

--------------------------------------------------------------------------------


 

 

 

under the Act) or 30% or more of either (i) the then-outstanding shares of
Common Stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided that, for purposes of this subsection (a),
the following acquisitions shall not constitute a Change of Control: (1) an
acquisition directly from the Company; (2) an acquisition by the Company or a
Subsidiary; (3) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary; (4) any acquisition by
an underwriter temporarily holding securities pursuant to an offering of such
securities or (5) an acquisition pursuant to a transaction that complies with
Sections 10.2(c)(i), 10.2(c)(ii), and 10.2(c)(iii) below;

 

 

 

          (b)          Individuals who, on the Effective Date, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided that any person becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
an Incumbent Director; but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board; or

 

 

 

          (c)          The consummation of a reorganization, merger, statutory
share exchange or consolidation (or similar corporate transaction) involving the
Company or a Subsidiary, the sale or other disposition of all or substantially
all of the Company’s assets, or the acquisition of assets or stock of another
entity (a “Business Combination”), unless immediately following such Business
Combination: (i) substantially all of the individuals and entities who were
Beneficial Owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the total voting
power of (A) the corporation resulting from such Business Combination (the
“Surviving Corporation”) or (B) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 80% or more of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), in substantially the same proportion as their ownership,
immediately prior to the Business Combination, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the Beneficial Owner, directly or indirectly, of 30% or more of the
outstanding shares of common stock and the total voting power of the outstanding
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (iii) at least a
majority of the members of the Board of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the initial agreement providing for such Business Combination; or

 

 

 

          (d)          Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

          10.3.     Section 409A of the Code. Notwithstanding the foregoing, if
any Award is subject to Section 409A of the Code, this Section 10 shall be
applicable only to the extent specifically provided in the Award Agreement and
as permitted pursuant to Section 11.6.

SECTION 11.     Qualified Performance-Based Awards; Performance Cash Awards.

          11.1.     Qualified Performance-Based Awards. The provisions of this
Plan are intended to ensure that all Options and Stock Appreciation Rights
granted hereunder to any Participant who is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) in the tax year in which
such Option or Stock Appreciation Right is expected to be deductible to the
Company qualify for the Section 162(m) Exemption, and all such Awards shall
therefore be considered Qualified Performance-Based Awards

13

--------------------------------------------------------------------------------


and this Plan shall be interpreted and operated consistent with that intention.
When granting any Award other than an Option or Stock Appreciation Right, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that (a) the recipient is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) with respect to such
Award, and (b) the Committee wishes such Award to qualify for the Section 162(m)
Exemption, and the terms of any such Award (and of the grant thereof) shall be
consistent with such designation. Within 90 days after the commencement of a
Performance Period or, if earlier, prior to the expiration of 25% of a
Performance Period, the Committee will designate one or more Performance
Periods, determine the Participants for the Performance Periods, and establish
the Performance Goals for the Performance Periods on terms consistent with
Section 1.2(ff)(iii).

          11.2.     Performance Goals and Other Conditions. Each Qualified
Performance-Based Award (other than an Option or Stock Appreciation Right) shall
be earned, vested, and/or payable (as applicable) upon the achievement of one or
more Performance Goals, together with the satisfaction of any other conditions,
such as continued employment, as the Committee may determine to be appropriate.
Moreover, no Qualified Performance-Based Award may be amended, nor may the
Committee exercise any discretionary authority it may otherwise have under this
Plan with respect to a Qualified Performance-Based Award under this Plan, in any
manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption; provided, that (i) the Committee may
provide, either in connection with the grant of the applicable Award or by
amendment thereafter, that achievement of such Performance Goals will be waived
upon the death or disability of the Participant (or under any other circumstance
with respect to which the existence of such possible waiver will not cause the
Award to fail to qualify for the Section 162(m) Exemption), and (ii) the
provisions of Section 10 shall apply notwithstanding this Section 11.2.

          11.3.     Limits on Board and Administrator Authority. Neither the
full Board nor the Administrator shall be permitted to exercise authority
granted to the Committee to the extent that the grant or exercise of such
authority to or by the Board or the Administrator would cause an Award
designated as a Qualified Performance-Based Award not to qualify for, or to
cease to qualify for, the Section 162(m) Exemption.

          11.4.     Section 16(b). The provisions of this Plan are intended to
ensure that no transaction under the Plan is subject to (and not exempt from)
the short-swing recovery rules of Section 16(b) of the Act (“Section 16(b)”).
Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3 promulgated under the Act) from
Section 16(b), and no delegation of authority by the Committee shall be
permitted if such delegation would cause any such transaction to be subject to
(and not exempt from) Section 16(b).

          11.5.     Awards Valid Notwithstanding Committee Composition.
Notwithstanding any other provision of the Plan to the contrary, if for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance with the requirements of Rule
16b-3 and Section 162(m) of the Code shall not affect the validity of Awards,
grants, interpretations of the Plan, or other actions of the Committee.

          11.6.     Section 409A of the Code. It is the intention of the Company
that no Award shall be “deferred compensation” subject to Section 409A of the
Code, unless and to the extent that the Committee specifically determines
otherwise as provided in the immediately following sentence, and the Plan and
the terms and conditions of all Awards shall be interpreted accordingly. The
terms and conditions governing any Awards that the Committee determines will be
subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or Shares pursuant thereto and any
rules regarding treatment of such Awards in the event of a Change of Control,
shall be set forth in the applicable Award Agreement, and shall comply in all
respects with Section 409A of the Code.

SECTION 12.     Term, Amendment, and Termination.

          12.1.     Effectiveness. The Plan was approved by the Board on June
26, 2008 (the “Effective Date”), subject to and contingent upon approval by the
shareholders of the Company.

          12.2.     Termination. The Plan will terminate on the tenth
anniversary of the Effective Date. Awards outstanding as of such termination
date shall not be affected or impaired by the termination of the Plan.

14

--------------------------------------------------------------------------------


          12.3.     Amendment of Plan. The Board or the Committee may amend,
alter, or discontinue the Plan, but no amendment, alteration, or discontinuation
shall be made which would materially impair the rights of any Participant with
respect to a previously granted Award without such Participant’s consent, except
such an amendment made to comply with applicable law, including, without
limitation, Section 409A of the Code or stock exchange rules. In addition, no
such amendment shall be made without the approval of the Company’s shareholders
(a) to the extent that such approval is required (i) by applicable law or by the
listing standards of the Applicable Exchange as in effect as of the Effective
Date or (ii) by applicable law or under the listing standards of the Applicable
Exchange as may be required after the Effective Date, (b) to the extent that
such amendment would materially increase the benefits accruing to Participants
under the Plan, (c) to the extent that such amendment would materially increase
the number of securities which may be issued under the Plan, (d) to the extent
that such amendment would materially modify the requirements for participation
in the Plan, or (e) to the extent that such amendment would accelerate the
vesting of any Restricted Stock or Restricted Stock Units under the Plan except
as otherwise provided in the Plan.

          12.4.     Amendment of Awards. Subject to Section 5.12, the Committee
may unilaterally amend the terms of any Award theretofore granted; provided,
that no such amendment shall cause a Qualified Performance-Based Award to cease
to qualify for the Section 162(m) Exemption, nor shall any such amendment,
without the Participant’s consent, materially impair the rights of any
Participant with respect to an Award, except such an amendment made to cause the
Plan or Award to comply with applicable law, stock exchange rules, or accounting
rules.

SECTION 13.     Forfeiture.

          13.1.     Forfeiture. All Awards under this Plan shall be subject to
forfeiture or other penalties pursuant (a) to the Medtronic, Inc. Incentive
Compensation Forfeiture Policy, as amended from time to time, and (b) such other
forfeiture and/or penalty conditions and provisions as determined by the
Committee and set forth in the applicable Award Agreement.

          13.2.     Effect of Change of Control. Notwithstanding the foregoing
provisions, unless otherwise provided by the Committee in the applicable Award
Agreement, this Section 13 shall not be applicable to any Participant following
a Change of Control.

SECTION 14.     Unfunded Status of Plan. Unfunded Status; Committee Authority.
It is presently intended that the Plan will constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Shares or make payments; provided, that unless the Committee otherwise
determines, the existence of such trusts or other arrangements is consistent
with the “unfunded” status of the Plan.

SECTION 15.     General Provisions.

          15.1.     Conditions for Issuance. The Committee may require each
Participant purchasing or receiving Shares pursuant to an Award to represent to
and agree with the Company in writing that such person is acquiring the Shares
without a view to the distribution thereof. The certificates for such Shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. Notwithstanding any other provision of the Plan or
agreements made pursuant thereto, the Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to
fulfillment of all of the following conditions: (a) listing or approval for
listing upon notice of issuance of such Shares on the Applicable Exchange, (b)
any registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable, and (c)
obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

          15.2.     Additional Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Subsidiary or Affiliate from adopting
other or additional compensation arrangements for its employees.

15

--------------------------------------------------------------------------------


          15.3.     No Contract of Employment. The Plan shall not constitute a
contract of employment, and adoption of the Plan shall not confer upon any
employee any right to continued employment, nor shall it interfere in any way
with the right of the Company or any Subsidiary or Affiliate to terminate the
employment of any employee at any time.

          15.4.     Required Taxes. No later than the date as of which an amount
first becomes includible in the gross income of a Participant for federal,
state, local, or foreign income or employment or other tax purposes with respect
to any Award under the Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local, or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement, having a Fair Market Value
on the date of withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes. The obligations of the Company under
the Plan shall be conditioned on such payment or arrangements, and the Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to such Participant. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

          15.5.     Limit on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock Units to be settled in
Shares, and the payment of Shares with respect to dividends to Participants
holding Awards of Restricted Stock Units, shall only be permissible if
sufficient Shares are available under Section 3 for such reinvestment or payment
(taking into account then outstanding Awards). In the event that sufficient
Shares are not available for such reinvestment or payment, such reinvestment or
payment shall be made in the form of a grant of Restricted Stock Units equal in
number to the Restricted Stock Units or Shares that would have been obtained by
such payment or reinvestment, the terms of which Restricted Stock Units shall
provide for settlement in cash and for dividend equivalent reinvestment in
further Restricted Stock Units on the terms contemplated by this Section 15.5.

          15.6.     Written Materials; Electronic Documents. Electronic
documents may be substituted for any written materials required by the terms of
the Plan, including, without limitation, Award Agreements.

          15.7.     Designation of Death Beneficiary. The Committee shall
establish such procedures as it deems appropriate for a Participant to designate
a beneficiary to whom any amounts payable in the event of such Participant’s
death are to be paid or by whom any rights of such Participant after such
Participant’s death may be exercised. If no beneficiary designation is in effect
for a Participant at the time or his or her death, any such amounts shall be
paid to, and any such rights may be exercised by, the estate of the Participant.

          15.8.     Subsidiary Employees. In the case of a grant of an Award to
any employee of a Subsidiary of the Company, the Company may, if the Committee
so directs, issue or transfer the Shares, if any, covered by the Award to the
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary will transfer the Shares to the
employee in accordance with the terms of the Award specified by the Committee
pursuant to the provisions of the Plan. All Shares underlying Awards that are
forfeited or canceled shall revert to the Company.

          15.9.     Governing Law. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Minnesota, without reference to principles of conflict of laws.

          15.10.     Non-Transferability. Except as otherwise provided in
Section 5.10 or by the Committee, Awards under the Plan are not transferable
except by will or by laws of descent and distribution.

          15.11.     Foreign Employees and Foreign Law Considerations. The
Committee may grant Awards to Eligible Individuals who are foreign nationals,
who are located outside the United States, who are United States citizens or
resident aliens on global assignments in foreign nations, who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance

16

--------------------------------------------------------------------------------


of such purposes, the Committee may make such modifications, amendments,
procedures, or subplans as may be necessary or advisable to comply with such
legal or regulatory provisions.

          15.12.     No Rights to Awards; Non-Uniform Determinations. No
Participant or Eligible Individual shall have any claim to be granted any Award
under the Plan. The Company, its Affiliates, or the Committee shall not be
obligated to treat Participants or Eligible Individuals uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Participants and/or Eligible Individuals, whether or not such Participants
and Eligible Individuals are similarly situated.

          15.13.     Relationship to Other Benefits. No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare, or benefit plan
of the Company or any Affiliate unless provided otherwise in such plan.

          15.14.     Expenses. The expenses of administering the Plan shall be
borne by the Company and its Subsidiaries or Affiliates.

          15.15.     Titles and Headings. The titles and headings of the
Sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

          15.16.     Fractional Shares. No fractional Shares shall be issued,
and the Committee shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional Shares or, subject to Section 3, whether such
fractional Shares shall be eliminated by rounding up or down.

          15.17.     Government and Other Regulations. Notwithstanding any other
provision of the Plan:

 

 

 

          (a)          No Participant who acquires Shares pursuant to the Plan
may, during any period of time that such Participant is an affiliate of the
Company (within the meaning of regulations promulgated pursuant to the
Securities Act of 1933 (the “1933 Act”)), offer or sell such Shares, unless such
offer and sale are made (i) pursuant to an effective registration statement
under the 1933 Act, which is current and includes the Shares to be sold, or (ii)
pursuant to an appropriate exemption from the registration requirements of the
1933 Act, such as that set forth in Rule 144 promulgated under the 1933 Act.

 

 

 

          (b)          If at any time the Committee shall determine that the
registration, listing, or qualification of the Shares covered by an Award upon
the Applicable Exchange or under any foreign, federal, state, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such Award or the purchase or receipt of Shares thereunder, no Shares may be
purchased, delivered, or received pursuant to such Award unless and until such
registration, listing, qualification, consent, or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any Shares or any other securities
pursuant to the 1933 Act or applicable state or foreign law or to take any other
action in order to cause the issuance and delivery of such certificates to
comply with any such law, regulation, or requirement.

          15.18.     Additional Provisions. Each Award Agreement may contain
such other terms and conditions as the Committee may determine; provided that
such other terms and conditions are not inconsistent with the provisions of the
Plan.

          15.19.     No Limitations on Rights of the Company. The grant of any
Award shall not in any way affect the right or power of the Company to make
adjustments, reclassifications, or changes in its capital or business structure
or to merge, consolidate, dissolve, liquidate, sell, or transfer all or any part
of its business or assets. The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft, grant, or assume Awards, other
than under the Plan, with respect to any person.

          15.20.     Severability. In the event any provision of the Plan shall
be held illegal or invalid for any reason, such illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

17

--------------------------------------------------------------------------------


          15.21.     Blackout Periods. Notwithstanding any other provision of
this Plan or any Award to the contrary, the Company shall have the authority to
establish any “blackout” period that the Company deems necessary or advisable
with respect to any or all Awards.









18

--------------------------------------------------------------------------------